                   IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE


 SECURITIES AND EXCHANGE
 COMMISSION,

           Plaintiff,                           Case No. 3:20-cv-01064

 v.                                             Judge Waverly D. Crenshaw
                                                Jr./Magistrate Judge Jeffrey
 CAPWEALTH ADVISORS, LLC et                     S. Frensley
 al
                                                JURY DEMAND
           Defendants.


                     BUSINESS ENTITY DISCLOSURE FORM


         Pursuant to Fed. R. Civ. P. 7.1 and L.R. 7.02, defendant CapWealth

Advisors, LLC (“CapWealth”) makes the following disclosures:

         1.         CapWealth is a privately held limited liability company, formed

in Tennessee with a principal place of business in Franklin, Williamson

County, Tennessee.

         2.        CapWealth has no parent company.

         3.        No publicly held corporation or other publicly held entity owns

ten percent (10%) or more of the membership interests in CapWealth.




4847-6181-0652.1
Case 3:20-cv-01064 Document 16 Filed 02/11/21 Page 1 of 2 PageID #: 278
                                          Respectfully submitted,


                                          s/ Eugene N. Bulso Jr.
                                          Eugene N. Bulso, Jr. (BPR No. 12005)
                                          BULSO PLC
                                          155 Franklin Rd., Suite 400
                                          Brentwood, TN 37027
                                          Tel: (615) 913-5135
                                          gbulso@bulso.com
                                          Attorneys for Defendants




                               CERTIFICATE OF SERVICE
I certify that the foregoing is being filed via the Court’s ECF system, which is
expected to deliver a copy by electronic means to the following on this 11th day
of February 2021:
         M. Graham Loomis
         Kristin W. Murnahan
         Securities and Exchange Commission
         Atlanta Regional Office
         950 East Paces Ferry Road, N.E.,
         Suite 900
         Atlanta, GA 30326-1382
         Attorneys for Plaintiff

                                                s/Eugene N. Bulso, Jr.
                                                Eugene N. Bulso, Jr.




4847-6181-0652.1-9669-9356.1
                                         2

Case 3:20-cv-01064 Document 16 Filed 02/11/21 Page 2 of 2 PageID #: 279
